UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2016 (May 25, 2016) BlackRock, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-33099 32-0174431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 East 52nd Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 810-5300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 25, 2016, BlackRock, Inc. (“BlackRock”) held its 2016 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, all director nominees were elected (Item 1). The proposal to approve the compensation of the named executive officers as disclosed in BlackRock’s proxy statement, through an advisory resolution, was approved (Item 2). Additionally, the stockholders ratified the retention of Deloitte & Touche LLP as BlackRock’s independent registered public accounting firm for 2016 (Item 3). Further, the management proposal to amend BlackRock’s bylaws to implement proxy access was approved (Item 4). Finally, the stockholder proposal to produce a report on certain proxy voting practices regarding executive compensation was not approved (Item 5). The following are the voting results on each matter submitted to BlackRock’s stockholders at the Annual Meeting. The proposals below are described in detail in BlackRock’s definitive proxy statement for the Annual Meeting. Item 1 – Election to BlackRock’s Board of Directors of the following 19 nominees: For Against Abstentions Broker Non-Votes Abdlatif Yousef Al-Hamad Mathis Cabiallavetta Pamela Daley William S. Demchak Jessica P. Einhorn Laurence D. Fink Fabrizio Freda Murry S. Gerber James Grosfeld Robert S. Kapito David H. Komansky Sir Deryck Maughan Cheryl D. Mills Gordon M. Nixon Thomas H. O’Brien Ivan G. Seidenberg Marco Antonio Slim Domit John S. Varley Susan L. Wagner Item 2 – Approval of compensation of the named executive officers (non-binding advisory resolution): For Against Abstentions Broker Non-Votes Item 3 – Ratification of appointment of Deloitte & Touche LLP as independent registered public accounting firm: For Against Abstentions Broker Non-Votes N/A Item 4 – Management proposal regarding amendment to bylaws to implement proxy access: For Against Abstentions Broker Non-Votes Item 5 – Stockholder proposal regarding proxy voting practices regarding executive compensation: For Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BlackRock, Inc. (Registrant) By: /s/ R. Andrew Dickson III R. Andrew Dickson III Corporate Secretary Date: May 27, 2016
